         Case 1:20-cv-00750-AT Document 1 Filed 02/18/20 Page 1 of 12




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

CONSTANCE STANLEY,

       Plaintiff,

v.
                                                Civil Action No.:
COVIDIEN SALES LLC, JOHN DOE,
JANE DOE, ETC.

        Defendants.




                            NOTICE OF REMOVAL

      Pursuant to Chapter 28, Section 1441(a) of the United States Code, Defendant

Covidien Sales LLC (“Covidien”) by and through its undersigned counsel, hereby

files this notice of removal of the civil action titled Constance Stanley v. Covidien

Sales, LLC, John Doe, Jane Doe, etc., CASE NO. 20-C-00461-S5, from the State

Court of Gwinnett County, Georgia, to the United States District Court for the

Northern District of Georgia, Atlanta Division. In support of removal, Covidien




                                         1
           Case 1:20-cv-00750-AT Document 1 Filed 02/18/20 Page 2 of 12




states as follows:

                               I.     BACKGROUND

      1.      On or about January 21, 2020, Constance Stanley (hereinafter

“Plaintiff”) filed a Complaint for Damages (“Complaint”) against Covidien Sales

LLC, and “John Doe, Jane Doe, etc.” (“the Defendants”) in the State Court of

Gwinnett County, Georgia, (the “State Court Action”). A true and correct copy of

all process and pleadings served are attached as Exhibit A and are incorporated

herein by reference. A copy of the State Court docket showing all activities to date

is attached as Exhibit B. The Complaint alleges that on or about February 3, 2018,

Plaintiff sustained injuries while riding as a passenger in a tractor trailer when the

tractor trailer rolled onto its left side. Compl. ¶ 3-9. Plaintiff now brings this action

under a negligence theory against Defendants. Compl. ¶ 11-16.

      2.      Plaintiff served Covidien with the Summons and Complaint on January

22, 2020, thereby giving it notice of the State Court Action.

      3.      Pursuant to 28 U.S.C. § 1332, and as discussed more fully below,

complete diversity exists between the parties. Based on the Plaintiff’s allegations of

severe and continuing injuries and medical treatment, the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.




                                           2
            Case 1:20-cv-00750-AT Document 1 Filed 02/18/20 Page 3 of 12




       4.      This Notice of Removal is filed timely as Covidien files it within thirty

(30) days of being served with the initial pleadings. See 28 U.S.C. § 1446(b).

       5.      Covidien removes the State Court Action to the United States District

Court for the Northern District of Georgia, Atlanta Division because it is the district

within which the State Court Action is pending. See 28 U.S.C. § 1441(a).

                           II.    REMOVAL IS PROPER

       A.      DIVERSITY OF CITIZENSHIP EXISTS AMONG THE
               PARTIES.

       6.      This Court has subject-matter jurisdiction pursuant to 28 U.S.C.

§ 1332(a) because this is a civil action between citizens of different states, and the

amount in controversy exceeds $75,000, exclusive of interest and costs.

       7.      Complete diversity of citizenship exists between the parties.

       8.      Upon information and belief, Plaintiff is a citizen of Georgia. Compl.

¶ 2.

       9.      For federal diversity jurisdiction purposes, a corporation is a citizen of

its state of incorporation and the state where its principal place of business is located,

and an unincorporated association, such as a limited liability company, has the same

citizenship as each of its members. Flintlock Const. Servs., LLC v. Well-Come




                                            3
         Case 1:20-cv-00750-AT Document 1 Filed 02/18/20 Page 4 of 12




Holdings, LLC, 710 F.3d 1221, 1224 (11th Cir. 2013).

      10.      Covidien is a Delaware limited liability company with its principal

place of business in Massachusetts. Thus, as a limited liability company, for

diversity jurisdiction purposes, it has the citizenship of each of its members.

      11.      Covidien’s sole member is Covidien LP, a Delaware limited

partnership with its principal place of business in Massachusetts.

      12.      Covidien LP’s members and their respective citizenship are as follows:

            a. The only general partner of Covidien LP is Covidien Holding Inc.,

               which is a Delaware corporation with its principal place of business in

               Massachusetts.

            b. Covidien LP’s limited partners and their respective citizenships are set

               forth below:

                  i. Sherwood Medical Company is a Delaware corporation with its

                     principal place of business in Massachusetts.

                  ii. United States Surgical Corporation is a Delaware corporation

                     with its principal place of business in Massachusetts.

                 iii. Valleylab Holding Corporation is a Delaware corporation with

                     its principal place of business in Colorado.




                                           4
Case 1:20-cv-00750-AT Document 1 Filed 02/18/20 Page 5 of 12




     iv. VNUS Medical Technologies II, Inc. is a Delaware corporation

         with its principal place of business in Massachusetts.

      v. Life Design Systems Inc. is a Wisconsin corporation with its

         principal place of business in Massachusetts.

     vi. Covidien US Holdings, Inc. is a Delaware corporation with its

         principal place of business in Massachusetts.

    vii. Newport Medical Instruments, Inc. is a Delaware corporation

         with its principal place of business in Minnesota.

    viii. Batts, Inc. is a Delaware corporation with its principal place of

         business in Massachusetts.

     ix. Lazarus Effect, Inc. is a Delaware corporation with its principal

         place of business in Minnesota.

      x. MSCH LLC is a Delaware limited liability company with its

         principal place of business in Massachusetts.

            1. MSCH LLC’s only member is Mallinckrodt US LLC,

                which is a Delaware limited liability company with its

                principal place of business in Massachusetts.




                               5
           Case 1:20-cv-00750-AT Document 1 Filed 02/18/20 Page 6 of 12




                        2. Mallinckrodt US LLC’s only member is United States

                            Surgical Corporation, which is a Delaware corporation

                            with its principal place of business in Massachusetts.

                xi. Nellcor Puritan Bennett LLC is a Delaware limited liability

                     company with its principal place of business in Colorado.

                        1. Nellcor Puritan Bennett LLC’s only member is United

                            States Surgical Corporation, which is a Delaware

                            corporation with its principal place of business in

                            Massachusetts.

       13.    Thus, Covidien is not a citizen of Georgia. As such, its citizenship is

diverse from that of Plaintiff, and it is not a citizen of the state in which the action is

brought. See 28 U.S.C. § 1441(b)(2).

       14.    Plaintiff’s perfunctory naming of John Doe and Jane Doe does not

destroy complete diversity, regardless of whether they are likely to be citizens of

Georgia. Fictitious “named” parties do not factor into a court’s diversity jurisdiction

analysis for purposes of removal under 28 U.S.C. § 1441(a).               See 28 U.S.C.

§ 1441(b); Walker v. CSX Transp. Inc., 650 F.3d 1392, 1396 (11th Cir. 2011)

(“[T]hat     the fictitious defendants     were     likely    Georgia      citizens    did




                                             6
           Case 1:20-cv-00750-AT Document 1 Filed 02/18/20 Page 7 of 12




not     destroy     complete      diversity    because      §     1441(a)     requires

that fictitious ‘named’ parties be disregarded for purposes of diversity

jurisdiction.”); McIntyre v. State Farm Fire & Cas. Co., No. 4:16-CV-0065-HLM,

2016 WL 8902593, at *3 (N.D. Ga. May 19, 2016) (noting that “[i]n determining

whether a civil action is removable on the basis of [diversity jurisdiction], the

citizenship of defendants sued under fictitious names shall be disregarded.”)

(quoting 28 U.S.C. § 1441); Buchanan v. Camden Cty. Sch. Dist., No. 2:16-CV-

133, 2017 WL 4391712, at *2 (S.D. Ga. Sept. 29, 2017) (“Regarding the subject

matter jurisdiction of cases that have been removed to federal court, the removal

statute is clear: fictitious defendants are disregarded.”). As such, the citizenship of

John Doe and Jane Doe cannot defeat complete diversity.

      15.     Because Plaintiff is allegedly a citizen of Georgia, and Covidien is not

a citizen of Georgia, complete diversity of citizenship exists between the real parties

in interest. See 28 U.S.C. § 1332(a)(1).


      B.      THE AMOUNT IN CONTROVERY IS GREATER THAN
              $75,000.

      16.     The amount in controversy in this action, exclusive of interests and

costs, exceeds $75,000.




                                           7
         Case 1:20-cv-00750-AT Document 1 Filed 02/18/20 Page 8 of 12




      17.    A “defendant’s notice of removal need include only a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold,” as 28

U.S.C. § 1446(a) tracks the “‘short and plain statement’ standard from Rule 8(a)” of

the Federal Rules of Civil Procedure. Dart Cherokee Basin Operating Co. v. Owens,

574 U.S. 81, 81-82 (2014). In borrowing Rule 8(a)’s general pleading requirement,

Congress intended “to clarify that courts should ‘apply the same liberal rules

[to removal allegations] that are applied to other matters of pleading.’” See id (citing

H.R. Rep. No. 100–889, p. 71 (1988).

      18.     “When a district court can determine, relying on its judicial experience

and common sense, that a claim satisfies the amount in controversy requirements, it

need not give credence to a plaintiff's representation that the value of the claim is

indeterminate. Otherwise, a defendant could wrongly be denied the removal to

which it is entitled.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1064 (11th Cir.

2010).

      19.    Plaintiff alleges that she “sustained multiple injuries to her body,

requiring extensive and subsequent medical treatment.” Compl. ¶ 9; see also Compl.

¶ 14 (claiming that Plaintiff has incurred medical expenses and will incur future

medical expenses for her “significant bodily injuries”).




                                           8
           Case 1:20-cv-00750-AT Document 1 Filed 02/18/20 Page 9 of 12




      20.     Where, as here, Plaintiff alleges serious bodily injuries and ongoing

conditions, courts have held that the amount in controversy is satisfied. See, e.g.

Riner v. Retained Subsidiary One, LLC, No. 7:14-CV-176 HL, 2015 WL 461475, at

*4 (M.D. Ga. Feb. 3, 2015) (holding that when a “plaintiff will require long-term,

costly medical expenses, including future surgeries, to treat…ongoing conditions

and residual complaints of pain, the amount in controversy exceeds $75,000.00 by a

preponderance of the evidence”). In light of the significant injuries with ongoing

medical treatment Plaintiff alleges, the Court should apply its “judicial experience

and common sense” to conclude the amount in controversy is greater than

$75,000.00. Roe, 613 F.3d at 1064.

      C.      THE REMOVAL PREREQUISITES HAVE BEEN SATISFIED.
      21.     This Court has original jurisdiction over this action because complete

diversity of citizenship exists, and the amount in controversy is satisfied.

      22.     The only defendants in the case other than Covidien are fictitious

defendants who need not be considered for this Notice of Removal.

      23.     The allegations made in this Notice of Removal are true and correct and

within the jurisdiction of this Court.

      24.     If any question arises as to the propriety of the removal of this action,




                                           9
        Case 1:20-cv-00750-AT Document 1 Filed 02/18/20 Page 10 of 12




Covidien respectfully requests the opportunity to present a brief, oral argument in

support of its position that this action is removable.

      25.    By removing this action, Covidien does not waive any defenses

available to it in federal or state court and expressly reserves the right to assert all

such defenses in its responsive pleading.

      26.    Covidien filed or caused to be filed a copy of the Notice of Filing Notice

of Removal to Federal Court with the State Court of Gwinnett County, Georgia, and

served such Notice upon Plaintiff. A copy of this Notice of Removal is being served

upon Plaintiff.

      WHEREFORE, Covidien respectfully removes the action from the State

Court of Gwinnett County, in the State of Georgia, bearing case number 20-C-

00461-S5, to this Court.

      Respectfully submitted.

      This 18th day of February, 2020.

                                        /s/ Caroline M. Gieser

                                        Colin K. Kelly
                                        GA Bar #781072
                                        ckelly@shb.com
                                        Caroline M. Gieser
                                        GA Bar #167916




                                          10
Case 1:20-cv-00750-AT Document 1 Filed 02/18/20 Page 11 of 12




                           cgieser@shb.com
                           SHOOK, HARDY & BACON
                           LLP
                           1230 Peachtree St., Suite 1200
                           Atlanta, GA 30309
                           Tel: (470) 867-6000
                           Fax: (470) 867-6001

                           Attorneys for Defendant Covidien
                           Sales LLC




                             11
        Case 1:20-cv-00750-AT Document 1 Filed 02/18/20 Page 12 of 12




                         CERTIFICATE OF SERVICE


      This is to certify that I have this 18th day of February, 2020 served all parties

of record with the foregoing Notice of Removal of Defendant Covidien Sales LLC

by U.S. Mail and provided a courtesy copy via electronic mail:

                                William T. Joyner
                              Haug Law Group, LLC
                          8237 Dunwoody Place, Bldg. 18
                              Atlanta, Georgia 30350

                      Counsel for Plaintiff Constance Stanley




                                       /s/ Caroline M. Gieser

                                       Caroline M. Gieser
                                       GA Bar #167916
                                       Attorneys for Defendant Covidien
                                       Sales LLC



                                          12
